Citation Nr: 0004973	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1964 to 
December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO in pertinent part denied entitlement to service 
connection for COPD.

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving RO 
consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(1999).  


FINDING OF FACT

The claim of entitlement to service connection for COPD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for COPD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows documentation of 
a complaint of shortness of breath during the enlistment 
examination; however, the lungs and chest were described as 
normal on examination.  

In July 1964 the veteran was examined for feeling chills then 
feeling hot.  The examination was essentially negative, and 
the chest was found to be clear.  In August 1964 he was 
treated for an upper respiratory infection.  In November 1964 
he was seen for complaints regarding his tonsils and also for 
chest congestion.  

In August 1965 the veteran was treated for an upper 
respiratory infection, and in October 1965 he was treated for 
mild sinusitis.  In December 1965 he was treated for 
pharyngitis.  

In June 1966 the veteran was seen for nausea, headache, 
backache, and a sore throat.  In November 1966 he was seen 
for a cough with yellow sputum.  The diagnosis was an upper 
respiratory infection.  He was seen for a sore throat in 
September 1966 and was diagnosed with pharyngitis.  

In February 1967 he was seen for general malaise and was 
diagnosed with flu-like symptoms.  Separation exam noted the 
lungs and chest as being normal.  

Post-service medical records from the Fayetteville VA Medical 
Center (VAMC) show an October 1991 pathology report involving 
examination of sputum smears.  The smears revealed scattered 
dust cells with rare collections of slightly atypical 
hyperchromatic squamous epithelial cells.  It was concluded 
that these were focal atypical degenerative changes, not 
diagnostic of a malignancy.  In March 1992 he was seen for 
chronic fatigue, and the diagnosis was COPD.  In May 1992 it 
was noted that a spirometry revealed severe COPD.  Progress 
notes through March 1994 show treatment of COPD.  

During a November 1996 VA post-traumatic stress disorder 
(PTSD) examination, the veteran reported having problems with 
emphysema.  He was not specifically examined for emphysema.  

Medical records from the Lake Harrison Clinic from October 
1996 to February 1998 show some treatment of respiratory 
problems.  He underwent respiratory testing in October 1996 
which was interpreted as revealing severe emphysema and a 
severe obstruction.  It was noted that he had been smoking 
one pack per day since the age of 10.  He reported breathing 
problems in June 1997 and it was noted that he had severe 
COPD.  

In August 1998 the veteran indicated that a VA doctor had 
told him that PTSD causes breathing problems.  

In October 1999 a hearing before a travel Member of the Board 
was conducted.  The veteran testified that he first started 
suffering from symptoms of COPD while he was in the military.  
Transcript, p. 4.  When asked about his reference to 
breathing problems on his enlistment examination, the veteran 
indicated that he did not have shortness of breath or 
respiratory problems prior to entering the service.  Tr., p. 
14.  

The veteran indicated that his COPD-related problems began 
when he saw a plane fly overhead spraying defoliants, or 
Agent Orange, making his throat raw.  He also contended that 
his contraction of malaria while in the service also 
contributed to his breathing problems.  Tr., pp. 6-7.  The 
veteran later further referred to two documents which he 
stated directly related malaria and pulmonary dysfunctions 
and another that related COPD to anxiety.  The two documents 
were referred to at the hearing as being two treatises off 
the Internet, one dealing with COPD, and the other with 
malaria.  Tr., pp. 13-14.  

The veteran further stated that his shortness of breath would 
increase when his anxiety increased.  Tr., p. 13.  He later 
specifically contended that his bouts with malaria in Vietnam 
and Japan contributed greatly to his respiratory disorder.  
Tr., p. 17.  

The document referred to at the hearing as linking COPD to 
anxiety are a series of email communications between people 
of unspecified credentials discussing COPD-related anxiety.  
Two of the messages appear to discuss the effects of certain 
medications on the respiratory system.  Another message 
discussed the prevalence of anxiety disorders among patients 
with respiratory disease, especially COPD.  

The other document appears to be a treatise discussing 
malarial parasites.  It also discussed "P.falciparum," 
apparently in various stages and from various viewpoints.  At 
the end of the printed document in the file is a message 
indicating that the document is continued on a floppy disk.  
The veteran indicated at the hearing that he had been unable 
to print the entire document.  Tr., p. 14.  The printed 
portion of treatise does not discuss malaria in terms of COPD 
or any other respiratory disorder.  

The unprinted portion, stored on disk, appears to indicate 
that P.falciparum can result in pulmonary, non-specific 
complications such as atypical pneumonia, lobar pneumonia, or 
bronchopneumonia during malaria infections.  It also noted 
that a syndrome resembling Acute Respiratory Distress 
Syndrome has a relative late onset in the course of the 
malaria infection.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  


The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1999).  





Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (1999) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1999).  

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non- Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

The Board notes at the outset that the veteran raised 
theories of service connection of his COPD for the first time 
at the October 1999 hearing before a travel Member of the 
Board.  He contended that in-service Agent Orange exposure 
and malaria (for which he is service connected) contributed 
to his respiratory disorder.  See Tr., pp. 13, 17.  

As these contentions were made for the first time at the 
October 1999 hearing, the RO did not specifically have the 
opportunity to address these contentions.  Nevertheless, the 
Board concludes that it has jurisdiction to address these 
contentions.  

The record indicates that the veteran was previously given 
notice in June 1994 of the requirements pertaining to 
presumptive service connection for a disease associated with 
Agent Orange exposure.  They notified him that presumption of 
service connection could be granted for diseases associated 
with herbicide exposure and proceeded to list the diseases 
which had been found to have a positive association with 
exposure to herbicides.  

Regarding his other contention, the record shows that it was 
made in conjunction with his submission of evidence which he 
indicated to support an association between malaria and COPD.  
The record shows that the veteran waived consideration of 
this evidence by the agency of original jurisdiction.  

Finally, the Board is of the opinion that the various 
theories of entitlement submitted by the veteran do not 
amount to new claims that should be adjudicated separately.  
Rather they are arguments that are part and parcel of the 
same claim, namely, entitlement to service connection for 
COPD.  See Ashford v. Brown, 10 Vet. App. 120, 123.  

With this in mind, the Board initially finds that presumptive 
service connection is not warranted for COPD under sections 
3.309(a) for chronic diseases nor 3.309(e) for diseases 
associated with herbicide exposure, as COPD is not one of the 
presumptive diseases listed in either of these sections.  
38 C.F.R. §§ 3.307, 3.309(a), (e) (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
COPD must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran was treated for upper 
respiratory infections in service.  They do not document a 
diagnosis of COPD.  The record shows that the veteran has a 
current disability of COPD.  However, the veteran has failed 
to provide medical evidence of a nexus between his current 
COPD and an in-service disease or injury.  There are no 
documented medical opinions or other competent evidence of 
record linking the veteran's current COPD disability to his 
military service.  Id.  In addition, there is no evidence 
that the veteran was diagnosed with any chronic disease in 
service or during an applicable presumption period.  

The veteran and his representative have indicated that the 
veteran has had continuous symptoms of his respiratory 
disability since service.  However, there is no competent 
evidence, such as a medical opinion, in the record of a 
relationship or link between the veteran's current COPD and 
his alleged continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

The document containing email discussions pertaining to 
anxiety and COPD is generally not relevant to the issue of a 
COPD as being secondary to or aggravated by anxiety.  The 
only statement that appears to have some possible relevance 
merely relates the prevalence of anxiety disorders among 
patients with COPD.  It does not indicate which disorder is 
secondary to which.  Therefore, it is too general and 
inconclusive.  More significantly, this document is not a 
medical treatise, but a series of email communications from 
people whose credentials (i.e. competence) are unknown.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998);  Sacks v. West, 
11 Vet. App. 314, 317 (1998).  

The treatise concerning malarial parasites and various 
manifestations of P.falciparum discusses (on the portion of 
the treatise stored on disk) pulmonary and respiratory 
complications that can occur during "falciparum malaria."  
It does not discuss a relationship between COPD and malaria, 
nor does it discuss the development of respiratory disorders 
after a malaria infection; it only appears to discuss 
respiratory complications arising during the actual malaria 
infection.  Therefore, this document does not even provide a 
general link between COPD and malaria.  See Wallin, supra.  

The veteran's representative also contended in October 1999 
that the veteran had a pre-existing condition of "short 
breath" that was aggravated by his in-service respiratory 
problems.  

The Board notes that the veteran reported a history of 
shortness of breath on enlistment examination.  No diagnosis 
of a pre-existing respiratory disorder was documented.  
Furthermore, the veteran himself testified that he did not 
have shortness of breath or any respiratory problems before 
service.  Tr., p. 14.  Regardless, there is no competent 
evidence of record linking the veteran's current COPD to any 
alleged aggravation in service.  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's COPD is related to a disease or injury incurred 
during service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  



The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In this regard, the veteran reported in August 1998 that a VA 
doctor had told him that PTSD causes breathing problems.  He 
did not indicate that the doctor linked his COPD to PTSD or 
to service.  Furthermore, the record shows that the only VA 
facility that the veteran has referred to being treated at is 
the VAMC in Fayetteville.  

The record indicates that the RO has obtained VA treatment 
records from the Fayetteville VAMC, and there is no 
documentation in these records, including in the VA 
examinations, of a physician indicating that the veteran's 
COPD is secondary to or has been aggravated by his PTSD.  In 
addition, the veteran did not identify the name of the doctor 
who provided this opinion, nor the date or approximate date 
of when it was rendered.  

In light of the above, the Board finds that the veteran's 
claim of entitlement to service connection for COPD must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of COPD is not 
well grounded, the doctrine of reasonable doubt has no 
application to his claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for COPD, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



